Appeal by the de*897fendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered August 8, 1996, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to his sentence as a second felony offender is without merit (see, People v Bryant, 47 AD2d 51, 63; People v Leonard, 109 AD2d 754, 755; People v Anderson, 100 AD2d 937; People v Martin, 145 AD2d 440).
The defendant’s statutory speedy trial claim was forfeited by his plea of guilty (see, People v O’Brien, 56 NY2d 1009, 1010; People v Di Donato, 87 NY2d 992; People v Deutchman, 240 AD2d 757). Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.